Citation Nr: 1309757	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-00 369A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for chronic seborrheic dermatitis.

2.  Entitlement to an initial compensable rating for residuals of right ear surgery to include cholesteatoma and scarring inside the ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey.  A June 2003 rating decision denied the service connection claim, and a March 2010 rating decision continued a noncompensable rating for the right ear surgery residuals.  The Veteran perfected separate appeals of those determinations.

In April 2011, the Veteran requested a formal RO hearing before a decision review officer (DRO).  In December 2011, however, the Veteran opted for an informal conference in lieu of a formal hearing.  The DRO initially assigned to work the Veteran's appeal stopped working for VA, and an August 2012 RO letter informed the Veteran of that fact and offered him another informal conference before another DRO.  In his September 2012 response, the Veteran waived another informal conference with the replacement DRO.

An April 2007 rating decision denied entitlement to service connection for posttraumatic stress disorder (PTSD), and the Veteran appealed.  A November 2012 rating decision granted service connection for PTSD and assigned an initial 30 percent rating, effective in August 2002.  There is no indication in the paper or Virtual claims file that the Veteran appealed either the initial rating or effective date.  Hence, that issue is not before the Board and will not be addressed in the decision below.  See 38 C.F.R. § 20.200 (2012); see also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).

An October 2010 Board decision allowed an initial rating of 20 percent, effective in November 2009, for bilateral hearing loss.  A December 2010 rating decision implemented the Board decision.  The Board notes a November 2012 supplemental statement of the case (SSOC) included the issue of the rating of the bilateral hearing loss.  There has been no communication from the Veteran indicating an intent to disagree with the December 2010 rating decision or to submit a subsequent informal claim for an increased rating for his bilateral hearing loss.  There is no appeal over which the Board has jurisdiction.  See 38 C.F.R. § 20.200 (2012).  In any event, the Veteran informed the RO in December 2012 that he withdrew the "claim."

In a statement dated in February 2013 and received at the Board in March 2013, the Veteran wrote that he was submitting a copy of a newspaper article about Meniere's disease in connection with "my medical condition-vertigo-before the Board of Appeals."  The agency of original jurisdiction has not adjudicated the issue of entitlement to service connection for Meniere's disease or vertigo.  This issue is referred to the AOJ for initial adjudication.

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  Any further development or adjudication of this matter should take into account this paperless claims file.

The issue of entitlement to service connection for chronic seborrheic dermatitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran perfected an appeal of the issue of entitlement to an initial compensable rating for residuals of right ear surgery to include cholesteatoma and scarring inside the ear.

2.  On December 7, 2012, while the case was on remand, and prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested as to the claim of an initial compensable rating for residuals of right ear surgery to include cholesteatoma and scarring inside the ear.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met as to the claim for an initial compensable rating for residuals of right ear surgery to include cholesteatoma and scarring inside the ear.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, on December 7, 2012, the RO received a VA Form 21-4138 signed by the Veteran that advised he had withdrawn the appeal of the issue related to the initial rating of the right ear pathology.  In light of this fact, there remain no allegations of errors of fact or law for appellate consideration as concerns the noted issue.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue, and it is dismissed.





							(CONTINUED ON NEXT PAGE)
ORDER

The appeal of the issue of entitlement to an initial compensable rating for residuals of right ear surgery to include cholesteatoma and scarring inside the ear is dismissed.


REMAND

The Veteran was afforded a VA skin examination in April 2012.  The examiner rendered a diagnosis referable to the Veteran's skin disorder but did not provide an opinion as to whether there was a causal connection between the diagnosed disorder and the Veteran's active service.  The Veteran asserts the disorder had its onset due to the heat in Vietnam and his having to wear a helmet in the heat.  Once VA undertakes to provide an examination it has a duty to insure that the examination is adequate or explain why an adequate examination cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA undertook to provide a medical examination (even if the duty to assist did not require that examination), it erred in failing to ensure that the examination was adequate or to otherwise notify the veteran why one would not or could not be provided).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who conducted the April 2012 skin examination.  Ask the examiner to opine whether there is at least a 50-percent probability that the Veteran's diagnosed skin disorder is causally related to his active service, to include due to having to wear a helmet during his service in the heat of Vietnam.

The examiner should provide a full explanation for the opinion rendered.

If the examiner is not available, another physician may review the claims files and provide the necessary opinion with supporting reasons.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a SSOC. 
 
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


